Case 2:19-cv-21895 Document 52 FilGEPE DDR /7
To: Koryeo International Corp Page 2 of 10-18 16:06:14 (GMT)

A5/ Qe 82PgeI0 54

18162289214 From: Credit / Sales Dept

Austin Meat Company, Inc.

A-14 Hunts Point Co-op Market, Br

Credit Dept 718-842-6767 Fax §

October 17, 2019

To:
Attn:

Koryeo International Corp
Credit Department

We are updating our credit files for the company listed below
reference. We would appreciate it if you would share your ex
Information furnished will be kept in strict confidence. We w
Thank you in advance for your prompt response.

Best Regards,
Say A Reynolds
Austin Meat Company Inc

Credit Department
Fax 816-228-9214

 

 

onx, NY 10474
16 228-9214

perience with us.
ould gladly reciprocate.

and you were furnished as a

 

 

 

 

Company Name Ryan Luck Fish Inc

Address 260 South Summit Avenue

City State Zip Hackensack NJ 07601

HOW LONG SOLD? LAST SALE

TERMS HIGH CREDIT

AMOUNT OWING PAST DUE

HOW DO THEY PAY? IF SLOW, HOW MANY DAYS?

 

ANY DISPUTES OR RETURN CHECKS

 

COMPLETED BY
Reason for inquiry: Establishing a new account

 

S14N 7 Hwy STEC
Blue Springs MO 64014
Phone: 718-542-4401 ex 3271 Fax: 816-228-9214

DATE

 

 

 
 

 

 

 

 

 

 

. - C / -APiige|D: 55
To: Koryso inter SASS G5ho Gy5et8 99 Docume. ent Preset! SEEDS /1 s Page 2 O14 Flagel From: Credit / Sales Dept
FAX COVER SHEET
TO Koryeo International Corp
COMPANY
FAX NUMBER 12013569907
FROM Credit / Sales Dept
DATE 2019-10-18 16:05:51 GMT
RE Trade Reference Request
COVER MESSAGE

 

Www metrofex.com

 

 
To:

9-10-21 14:12:03 (GMT)

pane 2 of FASE 2:19-cv-21895 Document 5-2 FilGECE DYDR /1G/ BAgs B Ot: 49PtagelD: 56

18162289214 From: Credit / Sales Dept

Austin Meat Company, Inc.
A-14 Hunts Point Co-op Market, Bronx, NY 10474
Credit Dept 816 228-7090 Fax 816 228-9214

Date: 10/21/19

To: Koryeo Intemational Corp
Attn: Credit Dept.

We are updating our credit files for the company listed below, and you were furnished as a
reference. We would appreciate it if you would share your experience with us.
Information furnished will be kept in strict confidence. We would gladly reciprocate.

Thank you in advance for your prompt response.

Very truly yours,

Susan Shoff

Credit Department
Fax#(816)228-9214

Company name: 219 Jamaica Fish Market Inc.
Address: 219-17 Jamaica Ave.
City, St. & Zip: Jamaica NY 11428

HOW LONG SOLD? LAST SAUE

 

TERMS _ HIGH CREDIT

 

 

AMOUNT OWING © PAST DUE

 

HOW DO THEY PAY? IF SLOW, HOW MANY DAYS?

ANY DISPUTES OR RETURN CHECKS:

 

COMPLETED BY:_ DATE:
Reason for inquiry: Establishing new account.

SI4N.7 Hwy STEC
Blue Springs Missouri 64014
Phone: 718-542-4401 ext 3276 Fax: 816-228-9214

 

 
To:

Case 2:19-cv-21895 Document 5-2 Fil@e- a bis/7

06 / 0BEWEU CGE 29PMagelD: 57

18162289214 From: Credit / Sales Dept

 

 

 

 

 

 

 

-Pags 1 of 2 2019-10-21 14:12:03 (GMT)
FAX COVER SHEET
TO
COMPANY
FAX NUMBER 12013569907
FROM Credit / Sales Dept
DATE 2019-10-21 14:08:29 GMT
RE Trade Reference Request
COVER MESSAGE

 

Please see included attachment. Thank you in advance for yout

Susan Shoff
Credit Department

Vista Food Exchange - Austin Meat Company

718-542-4401 ext. 3276
816-228-9214 FAK

WWW. .METROFAX.COM

 

response.

 
